CYTOKINETICS, INCORPORATED

WARRANT TO PURCHASE COMMON STOCK

Warrant No.: [      ]

Number of Shares of Common Stock: [      ]
Date of Issuance: [     , 2009] (“Issuance Date”)

Cytokinetics, Incorporated, a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [      ], the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below) in
effect at the time of exercise, upon surrender of this Warrant to Purchase
Common Stock (including any Warrants to Purchase Common Stock issued in
exchange, transfer or replacement hereof, the “Warrant”), at any time or times
on or after the date hereof, but not after 11:59 p.m., New York time, on the
Expiration Date (as defined below), [      (      )]1 fully paid nonassessable
shares of Common Stock (as defined below) (the “Warrant Shares”). Except as
otherwise defined herein, capitalized terms in this Warrant shall have the
meanings set forth in Section 15. As used herein, the “Exercise Period” means
the period beginning on the Issuance Date and ending at 11:59 p.m., New York
time, on the Expiration Date. This Warrant is the Warrant to purchase Common
Stock issued pursuant to Section 2 of that certain Subscription Agreement (the
“Subscription Agreement”), dated as of [     , 2009] (the “Subscription Date”),
by and between the Company and the Holder (the “Subscription Agreement”), and is
issued pursuant to the Company’s Registration Statement on Form S-3 (File number
333-155259) (the “Registration Statement”).

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder on any Business Day during the Exercise
Period, in whole or in part, by (i) delivery in accordance with Section 8 of a
written notice, in the form attached hereto as Exhibit A (the “Exercise
Notice”), of the Holder’s election to exercise this Warrant accompanied by the
Warrant (collectively, the “Exercise Documents”); and (ii) (A) payment to the
Company of an amount equal to the Exercise Price in effect at the time of
exercise multiplied by the number of Warrant Shares as to which this Warrant is
being exercised (the “Aggregate Exercise Price”) in cash or by wire transfer of
immediately available funds, or (B) by notifying the Company in accordance with
Section 8 that this Warrant is being exercised pursuant to a Cashless Exercise
(as defined in Section 1(e)) (a “Cashless Exercise Notice”). Notwithstanding
Section 1(a)(ii)(A), at any time, upon receipt of an Exercise Notice, the
Company may, in its sole discretion, require that the Holder exercise this
Warrant on a Cashless Exercise basis; in such event, if the Holder has exercised
the Warrant by payment of the Aggregate Exercise Price pursuant to
Section 1(a)(ii)(A), then the Company shall promptly return such funds to an
account designated by the Holder, and the Holder shall, for all purposes
hereunder, be deemed to have delivered a notice of Cashless Exercise with
respect to such exercise on the date on which the Exercise Notice was delivered,
or alternatively, at the Holder’s election, the Exercise Notice shall be null
and void. The “Exercise Date” shall mean (a) the first (1st) Business Day
following the date of the Company’s or its designated agent’s receipt of the
Exercise Documents and either the Aggregate Exercise Price or a Cashless
Exercise Notice, if received prior to 7 p.m. Eastern Time, or (b) the second
(2nd) Business Day following the date of the Company’s or its designated agent’s
receipt of the Exercise Documents and either the Aggregate Exercise Price or a
Cashless Exercise Notice, if received on or after 7 p.m. Eastern Time. The
Holder shall not be required to deliver the original Warrant in order to effect
an exercise hereunder, but shall deliver the original Warrant within five
(5) Business Days thereafter.

Execution and delivery of the Exercise Notice with respect to less than all of
the Warrant Shares shall have the same effect as cancellation of the original
Warrant and issuance of a new Warrant evidencing the right to purchase the
remaining number of Warrant Shares. On or before the first (1st) Business Day
following the Exercise Date, the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Delivery Documents and
the Aggregate Exercise Price or a Cashless Exercise Notice to the Holder and the
Company’s transfer agent (the “Transfer Agent”). On or before the third (3rd)
Business Day following the Exercise Date (the “Share Delivery Date”), the
Company shall (X) provided that the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, make available such aggregate number of Warrant
Shares to which the Holder is entitled pursuant to such exercise to the Holder’s
or its designee’s balance account with DTC through its Deposit Withdrawal At
Custodian system, or (Y) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, process the issuance of a
certificate, and dispatch by overnight courier to the address as specified in
the Exercise Notice, a certificate, registered in the Company’s share register
in the name of the Holder or its designee, for the number of shares of Common
Stock to which the Holder is entitled pursuant to such exercise. Upon the
Exercise Date, the Holder shall be deemed for all corporate purposes to have
become the holder of record of the Warrant Shares with respect to which this
Warrant has been exercised, irrespective of the date such Warrant Shares are
credited to the Holder’s DTC account or the date of delivery of the certificates
evidencing such Warrant Shares, as the case may be.

If this Warrant is submitted in connection with any exercise pursuant to this
Section 1(a) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than two Business Days after receipt by the Company, following an
exercise of the Warrant, of the original Warrant, and at its own expense, issue
a new Warrant (in accordance with Section 7(d)) representing the right to
purchase the number of Warrant Shares purchasable under this Warrant after
giving effect to such exercise of the Warrant. No fractional shares of Common
Stock are to be issued upon the exercise of this Warrant, but rather the number
of shares of Common Stock to be issued shall be rounded up to the nearest whole
number. The Company shall pay any and all transfer taxes which may be payable
with respect to the issuance and delivery of Warrant Shares upon exercise of
this Warrant by the Holder of this Warrant.

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” initially
means $2.75, subject to adjustment as provided herein. In the event that, during
the Exercise Period, Amgen Inc. (“Amgen”) does not acquire an exclusive
worldwide (excluding Japan) license to develop and commercialize CK-1827452
pursuant to the rights granted it under that certain Collaboration and Option
Agreement between the Company and Amgen dated December 29, 2006, as amended from
time to time by the parties, (the “Decision”) by June 30, 2009 (the “Assessment
Date”), then the Exercise Price shall be changed to be the Market Price on
June 30, 2009, subject to adjustment as provided herein; provided, however, that
in no event shall the Exercise Price (i) exceed $2.75 or (ii) be less than
$1.50, in each case subject to appropriate adjustment in the event of any stock
dividend, stock split, combination or other similar recapitalization with
respect to the Common Stock. If Amgen does acquire an exclusive worldwide
(excluding Japan) license to develop and commercialize CK-1827452 pursuant to
the rights granted it under that certain Collaboration and Option Agreement
between the Company and Amgen dated December 29, 2006, as amended from time to
time by the parties, by the Assessment Date, then the Exercise Price will not
change.

(c) Market Price. For purposes of this Warrant, “Market Price” means the
Weighted Average Price for the Common Stock for the five (5) Trading Days
immediately preceding the Assessment Date.

(d) Company’s Failure to Timely Deliver Securities. If the Company fails for any
reason within its control to issue to the Holder within three (3) Business Days
following the Exercise Date a certificate for the number of shares of Common
Stock to which the Holder is entitled and register such shares of Common Stock
on the Company’s share register or to make available the Holder’s balance
account with DTC for such number of shares of Common Stock to which the Holder
is entitled upon the Holder’s exercise of this Warrant, and if on or after the
fifth (5th) Trading Day following the Exercise Date the Holder purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Holder of shares of Common Stock issuable upon
such exercise that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three (3) Business Days after the
Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Warrant Shares) shall terminate (and, if the
Transfer Agent delivers such Warrant Shares thereafter, the Holder will promptly
work with the Transfer Agent, at the Company’s expense, to return such Warrant
Shares), or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Warrant Shares and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Sale
Price on the date of exercise. If for any other reason the Company fails to
issue to the Holder within three (3) Business Days following the Exercise Date a
certificate for the number of shares of Common Stock to which the Holder is
entitled and register such shares of Common Stock on the Company’s share
register or to make available the Holder’s balance account with DTC for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant, then the Company’s sole obligation shall be
to allow the Holder to rescind the Warrant exercise, in which case the Company
shall promptly return to the Warrant to the Holder and refund to the Holder the
Aggregate Exercise Price (if actually paid by the Holder). In the event the
Company does not have an effective registration statement, there is no
circumstance that would require the Company to net cash settle the Warrant.

(e) Cashless Exercise. Upon the election of a Holder pursuant to
Section 1(a)(ii)(B) or an election by the Company to require that this Warrant
be exercised on a Cashless Exercise basis pursuant to the proviso in the first
sentence of Section 1(a), this Warrant shall be exercised by the Holder hereof,
in whole or in part and, in lieu of making a cash payment otherwise contemplated
to be made to the Company upon such exercise in payment of the Aggregate
Exercise Price, by the Holder’s receiving upon such exercise the “Net Number” of
shares of Common Stock determined according to the following formula (a
“Cashless Exercise”):

Net Number = ((A x B) — (A x C))/B

For purposes of the foregoing formula:

A= the total number of shares with respect to which this Warrant is then being
exercised.

B= the arithmetic average of the Closing Sale Prices of the shares of Common
Stock for the five (5) consecutive Trading Days ending on the date immediately
preceding the Exercise Date; provided, however, that if the Company requires
that this Warrant be exercised on a Cashless Exercise basis pursuant to the
proviso in the first sentence of Section 1(a), “B” shall instead equal the
greater of (i) the arithmetic average of the Closing Sale Prices of the shares
of Common Stock for the five (5) consecutive Trading Days ending on the date
immediately preceding the Exercise Date and (ii) the Closing Sale Price on the
Exercise Date.

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

(f) Rule 144. For purposes of Rule 144(d) promulgated under the Securities Act,
as in effect on the date hereof, assuming the Holder is not an affiliate of the
Company, it is intended that the Warrant Shares issued in a Cashless Exercise
shall be deemed to have been acquired by the Holder, and the holding period for
the Warrant Shares shall be deemed to have commenced, on the date this Warrant
was originally issued pursuant to the Subscription Agreement.

(g) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares, if any, that are not
disputed.

(h) Beneficial Ownership. The Holder shall not have the right to exercise this
Warrant to the extent that after giving effect to such exercise, the Holder
(together with the Holder’s affiliates) would beneficially own in excess of
[     %] (the “Maximum Percentage”) of the shares of Common Stock outstanding
immediately after giving effect to such exercise, except as the Company may
otherwise agree in writing in its sole and absolute discretion, and subject to
Section 14. If the Holder has delivered an Exercise Notice, the Company shall be
entitled to assume that such exercise will not result in the Holder exceeding
the Maximum Percentage as a result of the exercise contemplated by such Exercise
Notice. For purposes of the foregoing sentence, the aggregate number of shares
of Common Stock beneficially owned by such Holder and its affiliates shall
include the number of shares of Common Stock issuable upon exercise of this
Warrant with respect to which the determination of such sentence is being made,
but shall exclude shares of Common Stock which would be issuable upon
(i) exercise of the remaining, unexercised portion of this Warrant beneficially
owned by such Person and its affiliates and (ii) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such Person and its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the immediately preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended. For purposes of this Warrant, in determining the number of outstanding
shares of Common Stock, the Holder may rely on the number of outstanding shares
of Common Stock as reflected in the most recent of (1) the Company’s most recent
Form 10-K, Form 10-Q, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a public
announcement by the Company or (3) any other notice by the Company or the
Transfer Agent setting forth the number of shares of Common Stock outstanding.
For any reason at any time, upon the written or oral request of the Holder, the
Company shall within two (2) Business Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder and its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The provisions of
this paragraph shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this Section 1(h) to correct this paragraph
(or any portion hereof) which may be defective or inconsistent with the intended
beneficial ownership limitation herein contained or to make changes or
supplements necessary or desirable to properly and reasonably give effect to
such limitation.

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

(a) Adjustment upon Subdivision or Combination of Common Stock. If the Company
at any time on or after the Subscription Date subdivides (by any stock split,
stock dividend, recapitalization, reorganization, scheme, arrangement or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Warrant Shares
will be proportionately increased. If the Company at any time on or after the
Subscription Date combines (by any stock split, stock dividend,
recapitalization, reorganization, scheme, arrangement or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination will
be proportionately increased and the number of Warrant Shares will be
proportionately decreased. Any adjustment under this Section 2(b) shall become
effective at the close of business on the date the subdivision or combination
becomes effective. For the avoidance of doubt, if the Exercise Price is adjusted
as a result of the occurrence of the Decision, then the Exercise Price so
adjusted shall be in effect, without regard to any adjustment as a result of any
subdivision or combination of the Common Stock described in this Section 2(a)
that may have occurred prior to the date on which the adjustment resulting from
the occurrence of the Decision occurs, but the Exercise Price shall thereafter
be adjusted to reflect any subdivision or combination of the Common Stock
described in this Section 2(a) that may occur on or after the date on which the
adjustment resulting from the occurrence of the Decision occurs.

3. RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of this
Warrant, then, in each such case:

(a) any Exercise Price in effect immediately prior to the close of business on
the record date fixed for the determination of holders of shares of Common Stock
entitled to receive the Distribution shall be reduced, effective as of the close
of business on such record date, to a price determined by multiplying such
Exercise Price by a fraction of which (i) the numerator shall be the Closing Bid
Price of the shares of Common Stock on the Trading Day immediately preceding
such record date minus the value of the Distribution (as determined in good
faith by the Company’s Board of Directors) applicable to one share of Common
Stock, and (ii) the denominator shall be the Closing Bid Price of the shares of
Common Stock on the Trading Day immediately preceding such record date; and

(b) the number of Warrant Shares shall be increased to a number of shares equal
to the number of shares of Common Stock obtainable immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Distribution multiplied by the
reciprocal of the fraction set forth in the immediately preceding paragraph (a);
provided that in the event that the Distribution is of shares of Common Stock
(or common stock) (“Other Shares of Common Stock”) of a company whose common
shares are traded on a national securities exchange or a national automated
quotation system, then the Holder may elect to receive a warrant to purchase
Other Shares of Common Stock in lieu of an increase in the number of Warrant
Shares, the terms of which shall be identical to those of this Warrant, except
that such warrant shall be exercisable into the number of shares of Other Shares
of Common Stock that would have been payable to the Holder pursuant to the
Distribution had the Holder exercised this Warrant immediately prior to such
record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Distribution pursuant to the terms of the immediately preceding paragraph
(a) and the number of Warrant Shares calculated in accordance with the first
part of this paragraph (b).

For the avoidance of doubt, if the Exercise Price is adjusted as a result of the
occurrence of a Distribution, then the Exercise Price so adjusted shall be in
effect, without regard to any adjustment as a result of a Distribution that may
have occurred prior to the date on which the adjustment resulting from the
occurrence of the Decision occurs, but the Exercise Price shall thereafter be
adjusted to reflect any Distribution that may occur on or after the date on
which the adjustment resulting from the occurrence of the Decision occurs.

4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

(a) Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time the Company grants, issues or sells any Options, Convertible
Securities or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”) (and not, for the avoidance of doubt, equity awards to
employees, directors or consultants), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on the exercise of this Warrant)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

(b) Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes this Warrant in
accordance with the provisions of this Section 4(b) and delivers to each holder
of Warrants in exchange for such Warrants, promptly following consummation of
such Fundamental Transaction, a new Warrant substantially similar in form and
substance to this Warrant reflecting any modification in the terms of the
Warrant pursuant to this Section 4(b). If, at any time prior to the Expiration
Date, the Company enters into or is a party to a Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled or required to
receive securities issued by another company or cash or other assets with
respect to or in exchange for shares of Common Stock (a “Corporate Event”), the
Holder shall thereafter have the right to receive upon an exercise of this
Warrant for each Warrant Share that would have been issuable upon exercise of
this Warrant prior to consummation of such Corporate Event, in lieu of the
shares of the Common Stock (or other securities, cash, assets or other property)
purchasable upon the exercise of the Warrant prior to such Corporate Event, such
shares of stock, securities, cash, assets or any other property whatsoever
(including warrants or other purchase or subscription rights) which the Holder
would have been entitled to receive upon the consummation of such Corporate
Event had the Warrant been exercised for one Warrant Share immediately prior to
consummation of such Corporate Event. If holders of Common Stock are given any
choice as to the securities, cash or property to be received in a Corporate
Event, then the Holder shall be given the same choice as to the consideration it
receives upon any exercise of this Warrant following consummation of such
Corporate Event. The provisions of this Section 4(b) shall apply similarly and
equally to successive Fundamental Transactions and Corporate Events and shall be
applied without regard to any limitations on the exercise of this Warrant in
Section 1(h). Notwithstanding the foregoing, in the event of a Fundamental
Transaction, at the request of the Holder delivered before the 15th calendar day
after consummation of such Fundamental Transaction, the Company (or the
Successor Entity) shall purchase this Warrant from the Holder by paying to the
Holder, within five (5) Business Days after such request (or, if later, within
one Business Day after the effective date of such Corporate Event), cash in an
amount equal to the Black Scholes Value of the remaining unexercised portion of
this Warrant on the date of consummation of such Fundamental Transaction. In the
event a Corporate Event is consummated before the Assessment Date, then the
Exercise Price hereunder shall for all purposes thereafter be the Weighted
Average Price for the Common Stock for the five (5) Trading Days immediately
preceding the first public announcement of such Corporate Event; provided,
however, that in no event shall the Exercise Price determined in accordance with
this sentence (i) exceed $2.75 or (ii) be less than $1.50, in each case subject
to appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Common Stock.

5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith comply with all the
provisions of this Warrant. Without limiting the generality of the foregoing,
the Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as this Warrant is outstanding, take all action necessary
to reserve and keep available out of its authorized and unissued shares of
Common Stock, solely for the purpose of effecting the exercise of this Warrant,
100% of the number of shares of Common Stock issuable upon exercise of this
Warrant then outstanding (without regard to any limitations on exercise).

6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company.

7. REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. If this Warrant is to be transferred, then as a
condition precedent to such transfer becoming effective, Holder shall surrender
the original Warrant to the Company in accordance with Section 8, whereupon the
Company will forthwith issue and deliver upon a new Warrant (in accordance with
Section 7(d)), registered to such Person as the Holder may request, representing
the right to purchase the number of Warrant Shares being transferred by the
Holder and, if less then the total number of Warrant Shares then underlying this
Warrant is being transferred, a new Warrant (in accordance with Section 7(d)) to
the Holder representing the right to purchase the number of Warrant Shares not
being transferred. For each Warrant so transferred, the Maximum Percentage shall
be 4.99%, except as the Company may otherwise agree in writing in its sole and
absolute discretion.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender of the original Warrant by the Holder at the principal office of the
Company in accordance with Section 8, for a new Warrant or Warrants (in
accordance with Section 7(c)) representing in the aggregate the right to
purchase the number of Warrant Shares then underlying this Warrant, and each
such new Warrant will represent the right to purchase such portion of such
Warrant Shares as is designated by the Holder at the time of such surrender;
provided, however, that no Warrants for fractional shares of Common Stock shall
be given. Notwithstanding anything to the contrary herein, in no event shall
this Warrant be subdivided into more than 20 separate Warrants.

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or 7(c), the Warrant Shares designated by the Holder which, when added to the
number of shares of Common Stock underlying the other new Warrants issued in
connection with such issuance, does not exceed the number of Warrant Shares then
underlying this Warrant), (iii) shall have an issuance date, as indicated on the
face of such new Warrant which is the same as the Issuance Date, and (iv) shall
have the same rights and conditions as this Warrant, subject to Section 7(a).

8. NOTICES. All notices, requests, consents and other communications under this
Warrant will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express, and (c) will
be deemed delivered upon the Business Day received:

(i) if to the Company, to:

Cytokinetics, Incorporated

280 East Grand Avenue

South San Francisco, California 94080

Attention: Stock Administrator

with an electronic copy (for informational purposes only) to:

stockadministrator@cytokinetics.com

(ii) if to the Holder, to its principal place of business, or at such other
address or addresses as may have been furnished to the Company in writing in
accordance with this Section 8.

Either party may change its notice information by written notice to the other
party given in accordance with this Section 8.

9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

10. GOVERNING LAW. This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

11. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

12. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of its receipt of written notice from the
Holder that such dispute has arisen to the Holder. If the Holder and the Company
are unable to agree upon such determination or calculation of the Exercise Price
or the Warrant Shares within three Business Days of such disputed determination
or arithmetic calculation being submitted to the Holder, then the Company shall,
within two (2) Business Days thereafter submit via facsimile (a) the disputed
determination of the Exercise Price to an independent, reputable investment bank
selected by the Company and approved by the Holder, which approval shall not be
unreasonably withheld or (b) the disputed arithmetic calculation of the Warrant
Shares to the Company’s independent, outside accountant. The Company shall cause
at its expense the investment bank or the accountant, as the case may be, to
perform the determinations or calculations and notify the Company and the Holder
of the results no later than ten (10) Business Days from the time it receives
the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

13. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant.

14. TRANSFER. Subject to applicable law, this Warrant may be offered for sale,
sold, transferred or assigned without the consent of the Company, provided that
any purported sale, transfer or assignment of this Warrant shall be null, void
and of no legal effect unless the Holder has first surrendered the original
Warrant to the Company in accordance with Section 7(a).

15. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “Black Scholes Value” means the value of this Warrant based on the Black and
Scholes Option Pricing Model obtained from the “OV” function on Bloomberg using
(i) a price per share of Common Stock equal to the Weighted Average Price of the
Common Stock for the Trading Day immediately preceding the date of consummation
of the applicable Fundamental Transaction, (ii) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Warrant as of the date of consummation of the applicable Fundamental
Transaction and (iii) an expected volatility equal to the lesser of 50% and the
30-day volatility obtained from the HVT function on Bloomberg determined as of
the Trading Day immediately following the public announcement of the applicable
Fundamental Transaction.

(b) “Bloomberg” means Bloomberg Financial Markets.

(c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(d) “Closing Sale Price” means, for any security as of any date, the last
closing trade price for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing trade price, then the last bid price or
the last trade price, respectively, of such security prior to 4:00:00 p.m., New
York time, as reported by Bloomberg, or, if the Principal Market is not the
principal securities exchange or trading market for such security, the last
closing trade price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg,
or if the foregoing do not apply, the last closing trade price of such security
in the over-the-counter market on the electronic bulletin board for such
security as reported by Bloomberg, or, if no closing trade price is reported for
such security by Bloomberg, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC (formerly the National Quotation Bureau, Inc.). If
the Closing Sale Price cannot be calculated for a security on a particular date
on any of the foregoing bases, the Closing Sale Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 12 with the term “Closing Sale Price” being substituted for the term
“Exercise Price.” All such determinations to be appropriately adjusted for any
stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

(e) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

(f) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(g) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., The American Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Capital Market.

(h) “Expiration Date” means the thirty (30) month anniversary of the Issuance
Date.

(i) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (ii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iii) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (iv) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act) is or shall become the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of 50% of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock.

(j) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(k) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(l) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(m) “Principal Market” means The NASDAQ Global Market.

(n) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

(o) “Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock are then traded; provided that
“Trading Day” shall not include any day on which the Common Stock are scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

(p) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York City time, and ending at
4:00:00 p.m., New York City time, as reported by Bloomberg through its “Volume
at Price” function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City time, and ending at 4:00:00 p.m., New York City
time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). If the Weighted Average Price
cannot be calculated for such security on such date on any of the foregoing
bases, the Weighted Average Price of such security on such date shall be the
fair market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 12 with the
term “Weighted Average Price” being substituted for the term “Exercise Price.”
All such determinations shall be appropriately adjusted for any share dividend,
share split or other similar transaction during such period.

[Signature Page Follows]



1   Insert a number of shares equal to 50% of the number of shares of Common
Stock purchased under the Subscription Agreement.

1





IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

CYTOKINETICS, INCORPORATED

By:
Name:
Title:


EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK

CYTOKINETICS, INCORPORATED

The undersigned holder hereby exercises the right to purchase        of the
shares of Common Stock (“Warrant Shares”) of CYTOKINETICS, INCORPORATED, a
Delaware corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.
The terms of this Exercise Notice are subject to adjustment as a result of the
Company’s right pursuant to Section 1(a) to require that an exercise be on a
Cashless Exercise Basis.

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

       a “Cash Exercise” with respect to        Warrant Shares; and/or

       a “Cashless Exercise” with respect to        Warrant Shares.

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of $       
to the Company in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder      
Warrant Shares in accordance with the terms of the Warrant.

Date:              ,       

Name of Registered Holder

By:
Name:
Title:


ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs BNY
Mellon Shareowner Services to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated [     ,
2009] from the Company and acknowledged and agreed to by BNY Mellon Shareowner
Services.

CYTOKINETICS, INCORPORATED

By:
Name:
Title:


2